Appeal by the defendant from a resentence of the Supreme Court, Kings County (Guzman, J.), imposed February 17, 2010, after a hearing, pursuant to CPL 440.46, the resentence being a determinate prison term of 13 years followed by three years of postrelease supervision on his conviction of criminal possession of a controlled substance in the third degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Leventhal, Austin and Miller, JJ., concur.